


Exhibit 10.21
Execution Copy
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT AND SECOND AMENDMENT TO SECURITY AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOVLING CREDIT AND TERM
LOAN AGREEMENT AND SECOND AMENDMENT TO SECURITY AGREEMENT (“ Amendment”) is made
as of this 13th day of March, 2015 by and among Rocket Fuel Inc. (“Borrower”),
the Lenders (as defined below) party hereto and Comerica Bank, as administrative
agent for the Lenders (in such capacity, “Agent”).
RECITALS
A.    Borrower has entered into that certain Second Amended and Restated
Revolving Credit and Term Loan Agreement dated as of December 31, 2014 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) with Agent, the financial institutions from time to time signatory
thereto (collectively, the “Lenders” and each, individually, a “Lender”) and
Silicon Valley Bank, as Syndication Agent, under which the Lenders extended (or
committed to extend) credit to Borrower, as set forth therein.
B.    Borrower, X Plus Two Solutions, LLC and X Plus One Solutions, Inc.
(collectively, the “Guarantors”) and Agent entered into that certain Security
Agreement dated as of December 20, 2013 (as amended, restated or otherwise
modified from time to time, the “Security Agreement”).
C.    Borrower and Guarantors have requested that Agent and the Lenders make
certain amendments to the Credit Agreement and the Security Agreement, and Agent
and the Lenders are willing to do so, but only on the terms and conditions set
forth in this Amendment.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged,
Borrower, Agent and the Lenders agree as follows:
1.
Section 1.1 of the Credit Agreement is hereby amended as follows:

(a)
The following definitions are hereby added to Section 1.1:

“First Amendment” shall mean that certain First Amendment to Second Amended and
Restated Revolving Credit and Term Loan Agreement and Second Amendment to
Security Agreement dated as of March 13, 2015.


“First Amendment Effective Date” shall mean the date on which all of the
conditions in Section 8 of the First Amendment have been fully satisfied by the
Borrower.


“Term Loan Reserve” shall mean the unpaid principal amount outstanding under the
Term Loan, as of the applicable date of determination.



Detroit_5289142_14_

--------------------------------------------------------------------------------




(b)
The following definitions in Section 1.1 are hereby amended and restated in
their entirety as follows:

“Borrowing Base” shall mean, as of any date of determination thereof, an amount
equal to (a) the lesser of (i) eighty five percent (85%) of Eligible Accounts
and (ii) the Revolving Credit Aggregate Commitment, less (b) the Term Loan
Reserve; provided that (x) the Borrowing Base shall be determined on the basis
of the most current Borrowing Base Certificate required or permitted to be
submitted hereunder, and (y) the amount determined as the Borrowing Base shall
be subject to, without duplication, any reserves for contras/offsets, drop ship
receivables, potential offsets due to customer deposits, discount arrangements,
chargebacks, disputed accounts (or potential chargebacks or disputed accounts),
and such other reserves as reasonably established by the Agent, at the direction
or with the concurrence of the Majority Revolving Lenders from time to time,
including, without limitation any reserves or other adjustments established by
the Agent or the Majority Revolving Credit Lenders on the basis of any
subsequent collateral audits conducted hereunder, all in accordance with
ordinary and customary asset-based lending standards, as reasonably determined
by the Agent and the Majority Revolving Credit Lenders.


“X Plus Two Integration Costs” shall mean the costs and expenses incurred in
connection with the integration of X Plus Two and its subsidiaries as direct or
indirect subsidiaries of Borrower following the consummation of the acquisition
by Borrower of X Plus Two, in an aggregate amount not to exceed the following
for the consecutive twelve month period ending on the dates specified below:


September 30, 2014
$9,500,000
December 31, 2014
$15,500,000

    
2.
Section 7.9 of the Credit Agreement is hereby amended as follows:

(a)
Section 7.9(a) is hereby amended and restated in its entirety as follows:

“(a)    Minimum EBITDA. Borrower shall maintain EBITDA (for the consecutive
twelve month period then ending) as of the last day of each fiscal quarter of
not less than the amount set forth below opposite the applicable fiscal quarter
ending date:

2
Detroit_5289142_14_

--------------------------------------------------------------------------------




Fiscal Quarter Ending Date
Amount
December 31, 2014
($2,100,000)
March 31, 2015
($20,000,000)
June 30, 2015
($25,000,000)
September 30, 2015
($20,000,000)
December 31, 2015
($5,000,000)
March 31, 2016
$0
June 30, 2016
$10,000,000
September 30, 2016
$15,000,000
December 31, 2016 and each fiscal quarter ending thereafter
$25,000,000”



(b)
Section 7.9(d) is hereby amended and restated in its entirety as follows:

“(d)    Reserved.”

3
Detroit_5289142_14_

--------------------------------------------------------------------------------




3.
Section 7.14 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“7.14    Accounts; Lockbox.
(a)    (i) Maintain all primary deposit accounts and securities accounts of the
Borrower and the Guarantors with the Agent and (ii) maintain all other deposit
accounts and securities accounts of the Borrower and the Guarantors with the
Agent, a Lender or an Other Domestic Financial Institution, provided that, with
respect to any such accounts (other than (A) accounts used solely for payroll,
payroll taxes or employee wage and benefit payments, (B) zero balance accounts
and (C) cash collateral accounts subject to a Lien permitted by Section 8.2(h)
of this Agreement) maintained with any Lender (other than the Agent) or any
Other Domestic Financial Institution, (x) such Borrower or Guarantor shall cause
to be executed and delivered an Account Control Agreement in form and substance
satisfactory to the Agent, and (y) such Borrower or Guarantor has taken all
other steps necessary, or in the opinion of the Agent, desirable to ensure that
the Agent has a perfected security interest in such account. Notwithstanding the
foregoing, (1) Borrower shall be permitted to maintain the accounts with account
numbers ending in -1932, -7625 and -1315 at HSBC or an HSBC Affiliate, and shall
not be required to comply with clauses (x) and (y) of this Section 7.14(a)(i)
with respect to such accounts and (2) Borrower and Guarantors shall be permitted
to maintain other deposit accounts or securities accounts at a financial
institution chartered outside of the United States, provided that the Borrower
or applicable Guarantor shall be required to comply with clauses (x) and (y) of
this Section 7.14(a)(i) if so requested by the Agent (the accounts in the
foregoing clauses (1) and (2), collectively, the “Permitted Foreign Accounts”);
provided that, unless the Borrower shall have caused to be executed and
delivered an Account Control Agreement in form and substance satisfactory to the
Agent and taken all other steps necessary, or in the opinion of the Agent,
desirable to ensure that the Agent has a perfected security interest in such
Permitted Foreign Account, no Cash in any Permitted Foreign Account shall be
included in the calculation of the financial covenants in Sections 7.9(b) and
(c) of this Agreement.
(b)    Maintain a lockbox arrangement at all times with the Agent in form and
substance acceptable to the Agent in its sole discretion for the collection of
Accounts and other sums payable to the Borrower and any Guarantor (the
“Lockbox”), and enter into any related treasury management documents as the
Agent shall require.
(c)    Commencing on the First Amendment Effective Date and until the Majority
Lenders shall otherwise agree in writing,
(i)    On or before April 30, 2015, the Borrower and the Guarantors shall open a
non-interest-bearing deposit account or accounts with the Agent which shall be
titled as designated by the Agent (each such account and all such accounts,
collectively, the “Dominion of Funds Account”) to which the Agent shall have
exclusive access and control.
(ii)    During any period (a “Shortfall Period”) that the aggregate amount of
Cash of the Borrower and the Guarantors on deposit with the Agent, any Lender or
any Other Domestic Financial Institution, all in compliance with the terms and

4
Detroit_5289142_14_

--------------------------------------------------------------------------------




conditions of this Section 7.14 (collectively, the “Cash on Deposit”), is less
than $40,000,000 but greater than $30,000,000 (and so long as no Event of
Default has occurred and is continuing), then all collections and other amounts
deposited on or after the first day of such Shortfall Period into any account
maintained with or controlled by the Agent (either directly or through an
Account Control Agreement) shall be transferred by the Agent at the end of each
Business Day to a Dominion of Funds Account or another blocked account
maintained with the Agent, as the Agent shall so direct, and any and all such
amounts deposited in any such Dominion of Funds Account or other blocked account
shall be applied on a daily basis (or as otherwise directed by the Majority
Lenders) by the Agent to reduce amounts outstanding under the Revolving Credit
and, pending such application, held as cash collateral (and Agent will exercise
good faith diligent efforts, but without liability for failing to do so, to give
prompt written notice to the Borrower of its exercise of the foregoing rights
under this clause (ii)).


(iii)    To the extent, upon the commencement of any Shortfall Period, that any
account debtors and other parties liable for any payment under any of the
Collateral are not making payments to the Borrower or Guarantors through the
Lockbox or through a blocked account (or accounts) maintained with and
satisfactory to the Agent, the Borrower or applicable Guarantor shall, within
thirty (30) days of the commencement of such Shortfall Period, direct any such
account debtor or other party to make payments through the Lockbox or by
electronic funds transfer to be remitted to the Dominion of Funds Account, and
Borrower, at the Agent’s request, shall include a like statement on all
invoices; provided, however, that notwithstanding the foregoing, account debtors
and other parties (in each case incorporated or organized outside of the United
States of America) making payments into a Permitted Foreign Account may continue
to make payments into such Permitted Foreign Account.


(iv)    Notwithstanding the foregoing, the Agent and the Lenders shall have
and/or retain the right to transfer any collections and other amounts and apply
all other amounts on deposit in any Dominion of Funds Account or other accounts
(including, without limitation, any sums deposited prior to the beginning of any
such Shortfall Period) against the Indebtedness as otherwise permitted under the
terms of this Agreement and the other Loan Documents during any period that Cash
on Deposit is less than $30,000,000 or any Event of Default has occurred and is
continuing.”



5
Detroit_5289142_14_

--------------------------------------------------------------------------------




4.
Clause (c) of Section 8.9 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“(c) Capital Expenditures the amount of which (excluding Capital Expenditures
permitted under clause (b) of this Section 8.9) (x) in the Fiscal Year ending
December 31, 2014 shall not exceed $45,000,000, (y) in the Fiscal Year ending
December 31, 2015 shall not exceed $18,000,000 and (z) in the Fiscal Year ending
December 31, 2016 and any Fiscal Year thereafter shall not exceed $15,000,000;
provided that if the Credit Parties do not utilize the entire amount of Capital
Expenditures permitted in any Fiscal Year, the Credit Parties may carry forward
up to $10,000,000 of the unutilized amount to the immediately succeeding Fiscal
Year only (and Capital Expenditures shall be deemed to utilize the current
Fiscal Year’s allowance before being applied to any carryover allowance).”
5.
Existing Exhibit J (Form of Covenant Compliance Report) to the Credit Agreement
is hereby deleted in its entirety and replaced with new Exhibit J attached to
this Amendment as Attachment 1.

6.
Borrower hereby acknowledges that Level II pricing on the pricing grid on
Schedule 1.1 of the Credit Agreement shall be in effect beginning on the
Amendment Effective Date until Borrower delivers the Covenant Compliance Report
for the fiscal quarter ending March 31, 2015, after which time the pricing grid
on Schedule 1.1 of the Credit Agreement shall govern.

7.
The Security Agreement is hereby amended to add the following to the beginning
of Section 6.3:

“Subject in each case to Section 7.14 of the Credit Agreement:”


8.
This Amendment shall be effective (according to the terms hereof) on the date
that the following conditions have been satisfied (the “Amendment Effective
Date”):

(a)    Agent shall have received executed facsimile or email counterparts of
this Amendment, in each case duly executed and delivered by Agent, the Lenders,
Borrower and Guarantors, with originals following promptly thereafter; and
(b)    Borrower shall have paid (i) to Agent, for pro rata distribution to the
Lenders which have approved this Amendment, an amendment fee of $217,000 and
(ii) to Agent and the Lenders all fees, costs and expenses, if any, owed to
Agent and the Lenders and accrued to the Amendment Effective Date, in each case,
as and to the extent required to be paid in accordance with the Loan Documents.

6
Detroit_5289142_14_

--------------------------------------------------------------------------------




9.
Borrower and Guarantors hereby represent and warrant that, after giving effect
to the amendments to the Credit Agreement and the Security Agreement contained
herein, (a) the execution and delivery of this Amendment and the performance by
Borrower and Guarantors of their obligations under the Credit Agreement and the
Security Agreement, in each case as amended hereby, are within its corporate or
limited liability powers, have been duly authorized, are not in contravention of
law applicable to such party or the terms of its articles of incorporation or
bylaws or articles of organization or operating agreement, and do not require
the consent or approval of any governmental body, agency or authority, and this
Amendment and the Credit Agreement and the Security Agreement (in each case, as
amended herein) will constitute the valid and binding obligations of such party,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance, ERISA or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (whether
enforcement is sought in a proceeding in equity or at law), (b) the
representations and warranties set forth in Article 6 of the Credit Agreement
and Article 3 of the Security Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that it is already qualified or
modified by materiality in the text thereof) on and as of the Amendment
Effective Date (except to the extent such representations specifically relate to
an earlier date), and (c) on and as of the Amendment Effective Date, after
giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

10.
Except as specifically set forth herein, this Amendment shall not be deemed to
amend or alter in any respect the terms and conditions of the Credit Agreement
(including without limitation all conditions and requirements for Advances and
any financial covenants), any of the Notes issued thereunder, the Security
Agreement or any of the other Loan Documents. Nor shall this Amendment
constitute a waiver or release by Agent or the Lenders of any right, remedy,
Default or Event of Default under or a consent to any transaction not meeting
the terms and conditions of the Credit Agreement, any of the Notes issued
thereunder, the Security Agreement or any of the other Loan Documents.
Furthermore, this Amendment shall not affect in any manner whatsoever any rights
or remedies of the Lenders or Agent with respect to any other non-compliance by
Borrower or any Guarantor with the Credit Agreement, the Security Agreement or
the other Loan Documents, whether in the nature of a Default or Event of
Default, and whether now in existence or subsequently arising, and shall not
apply to any other transaction.

11.
Borrower and Guarantors hereby reaffirm, confirm, ratify and agree to be bound
by their covenants, agreements and obligations under the Credit Agreement and
the Security Agreement (in each case, as amended hereby) and each other Loan
Document previously executed and delivered by them, or executed and delivered in
accordance with this Amendment. Each reference in the Loan Documents to “the
Credit Agreement” shall be deemed to refer to the Credit Agreement as amended by
this Amendment, and each reference in the Loan Documents to “the Security
Agreement” shall be deemed to refer to the Security Agreement as amended by this
Amendment.

12.
Borrower and Guarantors hereby acknowledge and agree that this Amendment and the
amendments and consents contained herein do not constitute any course of dealing
or other basis for altering any obligation of Borrower, the Guarantors or any
other Credit Party or


7
Detroit_5289142_14_

--------------------------------------------------------------------------------




any rights, privilege or remedy of the Lenders under the Credit Agreement, the
Security Agreement or any other Loan Document.
13.
Unless otherwise defined to the contrary herein, all capitalized terms used in
this Amendment shall have the meanings set forth in the Credit Agreement.

14.
This Amendment may be executed in counterparts in accordance with Section 13.9
of the Credit Agreement and Section 7.8 of the Security Agreement.

15.
This Amendment shall be construed in accordance with and governed by the laws of
the State of California (without giving effect to conflict of laws principles).

(Remainder of page intentionally left blank.)





8
Detroit_5289142_14_

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower, Guarantors, the Lenders and Agent have each caused
this Amendment to be executed by their respective duly authorized officers or
agents, as applicable, all as of the date first set forth above.


COMERICA BANK, as Agent and a Lender




By:     /s/ Dennis Rapoport            
Name: Dennis Rapoport            
Title:     Senior Vice President            

Signature Page to First Amendment to Credit Agreement and Second Amendment to
Security Agreement
(5289142)

--------------------------------------------------------------------------------




SILICON VALLEY BANK, as a Lender




By:     /s/ Drew Beito                
Name: Drew Beito                
Title:     Vice President                

Signature Page to First Amendment to Credit Agreement and Second Amendment to
Security Agreement
(5289142)

--------------------------------------------------------------------------------




CITY NATIONAL BANK, as a Lender




By:     /s/ Larry Sherman            
Name: Larry Sherman            
Title:     Vice President                

Signature Page to First Amendment to Credit Agreement and Second Amendment to
Security Agreement
(5289142)

--------------------------------------------------------------------------------




ROCKET FUEL INC.




By:     /s/ JoAnn Covington                
Name: JoAnn Covington                
Title:     Corporate Secretary                






X PLUS TWO SOLUTIONS, LLC




By:     /s/ JoAnn Covington                
Name: JoAnn Covington                
Title:     Corporate Secretary                




X PLUS ONE SOLUTIONS, INC.




By:     /s/ JoAnn Covington                
Name: JoAnn Covington                
Title:     Corporate Secretary                

Signature Page to First Amendment to Credit Agreement and Second Amendment to
Security Agreement
(5289142)

--------------------------------------------------------------------------------




Attachment 1


EXHIBIT J


FORM OF COVENANT COMPLIANCE REPORT


Please send all Required Reporting to:
Comerica Bank

411 W. Lafayette Ave., MC 3289
Detroit, Michigan 48226
Attention: Corporate Finance
Fax: (313) 222-9434
FROM:
ROCKET FUEL INC.

The undersigned authorized Officer of ROCKET FUEL INC. ("Borrower"), hereby
certifies that in accordance with the terms and conditions of that certain
Second Amended and Restated Revolving Credit and Term Loan Agreement made as of
the 31st day of December, 2014 (as amended, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among the financial institutions
from time to time signatory thereto (each, individually, a “Lender,” and any and
all such financial institutions collectively, the “Lenders”), Comerica Bank, as
administrative agent for the Lenders (in such capacity, “Agent”), and Borrower,
(i) Borrower is in complete compliance for the period ending
                     with [Section 7.9(b) and Section 7.9(c)(ii)][all required
covenants], except as noted below and (ii) all representations and warranties of
Borrower stated in the Credit Agreement are true and correct in all material
respects as of the date hereof (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects). Attached herewith are the
required documents supporting the above certification. [The Officer further
certifies that the attached financial statements are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) consistently applied from one
period to the next except (i) as explained in an accompanying letter or
footnotes and (ii) with respect to unaudited financial statements, for the
absence of footnotes and subject to year-end adjustments.]


Please indicate compliance status by circling Yes/No under "Complies" or
"Applicable" column.




--------------------------------------------------------------------------------




REPORTING COVENANTS
REQUIRED
COMPLIES
Audited Annual F/S
Annually, within 90 days
YES
NO
Company Prepared Monthly F/S
Monthly, within 30 days
YES
NO
Covenant Compliance Certificate (Liquidity Ratio and minimum Cash)
Monthly, within 30 days
YES
NO
Annual Covenant Compliance Certificate
Annually, within 90 days
YES
NO
Quarterly Covenant Compliance Certificate
Quarterly, for first three fiscal quarters, within 30 days
YES
NO
Borrowing Base Cert., A/R & A/P Agings
Monthly, within 30 days
YES
NO
Annual projections
60 days after FYE
YES
NO
Audit
Semi-annual
YES
NO
10-Q
Quarterly, within 45 days of fiscal quarter end
YES
NO
10-K
Annually, within 90 days of FYE
YES
NO
Pricing Liquidity
Amount: $   
YES
NO
 
 
 
 
Applicable level on the pricing matrix on Schedule 1.1
Level ____
 
 




 
 
 
REPORTING COVENANTS
DESCRIPTION
APPLICABLE
 
Legal action which could reasonably be expected to have MAE
Notify promptly upon notice
YES
NO
 
Mergers & Acquisitions > $5,000,000
10 – 90 days prior to date of acquisition closing
YES
NO
 
Cross default with other agreements
Notify promptly upon notice
YES
NO
 
> $1,000,000
 
YES
NO
 
Judgment > $1,000,000
Notify promptly upon notice
YES
NO
 









--------------------------------------------------------------------------------




FINANCIAL COVENANTS
REQUIRED
ACTUAL
COMPLIES
 
 
 
 
 
 
 
 
Minimum EBITDA (tested quarterly)


*
$
YES
NO
Minimum Liquidity Ratio (tested monthly)
1.10:1.00


_______:________
YES
NO
 
 
 
 
 
Minimum Cash on deposit with Agent or Lenders (tested as of the 15th day of each
month and the last day of each month)




$30,000,000


$        
(as of 15th day of month)


$        
(as of last day of month)


YES
NO
 
 
 
 
 
OTHER COVENANTS
REQUIRED
ACTUAL
COMPLIES
Permitted payments in lieu of fractional shares in connection with conversion or
exercise of convertible securities
<$1,000,000
   $      
YES
NO
Permitted payments in lieu of fractional shares in connection with stock
dividends and splits
<$1,000,000
   $      
YES
NO
Permitted Investments for loans to employees, officers and directors
<$1,000,000
   $      
YES
NO
Permitted Investments by Borrower or a Guarantor to subsidiaries that are not
Borrower or a Guarantor
<$3,000,000
   $      
YES
NO
Permitted Investments for joint ventures
<$250,000
   $      
YES
NO
Permitted Investments in connection with Guarantee Obligations
<$1,000,000
   $      


YES


NO
Other Investments
<$1,000,000


   $      


YES


NO
Capital Expenditures


**


   $      


YES


NO


Asset Sales, other than those permitted by any clause of Section 8.4 of the
Credit Agreement other than clause (g)
<$1,000,000
   $      
YES
NO
Amount of obligations secured by other liens pursuant to Section 8.2(i)
<$1,000,000


   $      


YES


NO
Balance of corporate credit cards
<$3,000,000
   $      
YES


NO
Other letters of credit
<$1,000,000
   $      
YES
NO
Debt of Person that becomes a Subsidiary of Borrower after Effective Date (or
assumed by Borrower or a Subsidiary in connection with Permitted Acquisition)


<$1,000,000


   $      


YES


NO

Permitted Debt to finance acquisition of fixed/ <$50,000,000    
$______________     YES NO
capital assets




--------------------------------------------------------------------------------






Additional Unsecured Debt          <$1,000,000     $______________     YES NO
   


*
Fiscal Quarter Ending Date
Amount
December 31, 2014
($2,100,000)
March 31, 2015
($20,000,000)
June 30, 2015
($25,000,000)
September 30, 2015
($20,000,000)
December 31, 2015
($5,000,000)
March 31, 2016
$0
June 30, 2016
$10,000,000
September 30, 2016
$15,000,000
December 31, 2016 and each fiscal quarter ending thereafter
$25,000,000





**
Fiscal Year Ending Date
Amount
December 31, 2014
$45,000,000, plus any amount (up to $10,000,000) carried forward from prior
Fiscal Year
December 31, 2015
$18,000,000, plus any amount (up to $10,000,000) carried forward from prior
Fiscal Year
December 31, 2016 and each Fiscal Year thereafter
$15,000,000, plus any amount (up to $10,000,000) carried forward from prior
Fiscal Year



Please Enter Below Comments Regarding Violations:










--------------------------------------------------------------------------------




The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Credit Agreement, including, without
limitation, the financial covenants, no credit extensions will be made.
Very truly yours,
                    
Authorized Signer
                    
Name:
                    
Title:


















    


